Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAELD ACTION
	Claim 27 is indicated as “cancelled”, but it was not present before and thus such cancellation would be improper.  New claim 29 has been renumber as claim 28 under Rule 129 as a result.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “the at least one filler has an average particle size of from 2 of 60 µm” of claim 13 would improperly broaden scope of the amended claim 1 reciting “an average particle size (d50) of from 20 of 100 µm”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19-25 and 28 are rejected under 35 U.S.C. 103 as being
unpatentable over Yin et al (US 2005/0154081 A1) in view of Nakatsuka et al (US 10,085,923).   
	The amended claim 1 now recites an organic filler having an average particle size (d50) of from 20 of 100 µm and an opacity of 72-76% over Yin et al discussed in the previous office action.  Note that claims 24, 25 and 29 recite the organic filler without the average particle size (d50) of from 20 of 100 µm and an opacity of 72-76%.
	Various examples utilizing a photoinitiator curing system taught by Yin et al would make new claim 29 obvious except organic filler(s) and opacity of 72-76% which will be addressed below.
	Nakatsuka et al teach PMMA polymer having an average particle size (D50) of 50 or 100 µm at col. 34, lines 20-26 which would meet the recited organic filler absent 
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known fillers such as the organic fillers (i.e.
PMMA polymer having an average particle size (D50) of 50 or 100 µm) taught by Nakatsuka et al in Yin et al since utilization of various fillers is well-known as taught by Nakatsuka et al absent showing otherwise.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Applicant asserts that Yin et al teach that the preferred opacity is below 70% after curing in [0049] and that the opacity of 76.69 % after curing of Table 24 of Example 24 is not preferred.
	But, Yin et al further teach that the final opacity varies depending in the selected applications such as opacity of greater than 70% for posterior applications in [0049] and the opacity of 76.69 % resembling tooth color after curing in [0099].  Thus, the recited opacity of 72-76% falling between the “greater than 70%” and the “opacity of 76.69 %” of Table 24 of Example 24 would be obvious to one skilled in the art since the opacity of a natural tooth would somewhat vary from a person to a person and see the following case laws.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
	In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	Furthermore, a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).  Thus, what is the criticality of the claimed opacity of 72-76% over the opacity of 76.69 % taught by Yin et al.
Applicant asserts that Yin et al fail to teach organic filler having an average particle size of 20 to 100 µm.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Dental composites utilizing of both the organic filler and/or inorganic filler are well-known as taught by Nakatsuka et al and applicant failed to show any unexpected result of the organic filler over the inorganic filler and see the following case laws.  Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserts that Yin et al fail to teach the CAD/CAM process.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claims 1-11, 13-25 and 28 are rejected under 35 U.S.C. 103 as being
unpatentable over Yin et al (US 2005/0154081 A1) in view of Nakatsuka et al (US 10,085,923), and further in view of Rusin et al (US 8,317,516).
The instant claim 18 further recites a crosslinked organic filler over Yin et al and Nakatsuka et al discussed above.
Nakatsuka et al further teach employing other fillers as long as they have an average particle size (d50) of 10-80 µm at col. 12, lines 12-18.  Nakatsuka et al also teach employing a mixture of filler at col. 12, lines 10-11.
Rusin et al teach various fillers for dental compositions at col. 10, lines 20-32 in which inorganic fillers, organic fillers (i.e. crosslinked organic material) and composite fillers (i.e. crosslinked organic material filled with inorganic filler) are taught.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known fillers such as the organic fillers (i.e. crosslinked organic material) taught by Rusin et al in Yin et al and Nakatsuka et al thereof as long as the filler has the average particle size (d50) of 10-80 µm and since  and the PMMA polymer having an average particle size (D50) of 50 µm of Nakatsuka et al would meet the recited thickener particles of claim 13 as well absent showing otherwise.  See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the recited components and amounts thereof of claims 14-16, Yin et al teach various compositions comprising a mixture of a mono-functional monomer, a poly-functional monomers, a photoinitiator system, glass and silica filler and stabilizer in examples 4-8 and 10-12.  Thus, further utilization of PMMA polymer particle having an average particle size (D50) of 50 µm of Nakatsuka et al and the crosslinked organic material (filler) taught by Rusin et al  in the examples of Yin et al would make the claims 14-16 obvious.  Also, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-10, 19-25, 27 and 28 are rejected under 35 U.S.C. 103 as being

Velamakanni et al (US 9,044,292).
	The instant claim 27 further recites a method of layering over Yin et al and Nakatsuka et al discussed above.
The instant method of layering for obtaining an artificial tooth is well-known as taught by Karazivan et al ([0078-0082]) or Velamakanni et al (col. 20, lines 45-67).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known method of layering (i.e. layer by layer) taught by Karazivan et al or Velamakanni et al in Yin et al and Nakatsuka et al thereof and since the instant method of layering for obtaining an artificial tooth is well- known as taught by Karazivan et al and Velamakanni et al absent showing otherwise. 
	See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-10, 19-26 and 28 are rejected under 35 U.S.C. 103 as being
unpatentable over Yin et al (US 2005/0154081 A1) in view of Nakatsuka et al (US 10,085,923), and further in view of Zhang et al (US 2007/0015110 A1).
The instant claim 26 further recites an injection molding over Yin et al and Nakatsuka et al discussed above.
Zhang et al teach the injection molding for obtaining a dental article in [0034].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known injection molding for obtaining 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex
Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/March 23, 2021                                     /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762